El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
La demanda interpuesta en este caso tiene por objeto obligar a los funcionarios públicos demandados al cumpli-miento específico de un contrato y al pago de daños y per-juicios.
*600Alega el demandante, como primera causa de acción, que es dueño de una finca de 300 cuerdas; que en 16 de junio de 1932 la anterior Comisión de Hogares Seguros le hizo una oferta para la compra de dicha finca por la suma de $13,500, la que fué aceptada por el demandante con -fecha 9 de julio del mismo año, quedando así perfeccionado un contrato de compraventa; que antes de aceptar el deman-dante la oferta que le hiciera la Comisión de Hogares Se-guros, se convino entre las partes que el precio se compu-taría a base de $45 por cuerda; que el demandante fué requerido por el abogado de la Comisión para que remitiese como remitió a la Comisión los títulos y documentos nece-sarios para proceder al otorgamiento del contrato; que en cumplimiento de lo estipulado el demandante se abstuvo de hacer trabajos de conservación y cultivo en la finca, motivo por el cuál las cosechas de café en los años 1932, 1933 y 1934 fueron menos del cincuenta por ciento de las que pro-ducía la finca normalmente; y que el demandante ha estado siempre dispuesto a cumplir el contrato, mas no así la de-mandada, la cual se ha negado a cumplirlo.
En la segunda causa de acción alega que como conse-cuencia del incumplimiento por parte de la demandada el demandante ha sufrido daños por la suma de $8,000.
En la súplica de la demanda se pide sentencia conde-nando a los funcionarios demandados a cumplir específica-mente el alegado contrato de compraventa y a pagar al demandante $13,500 como precio de la finca, con intereses desde la interposición de la demanda, más la suma de $8,000 como indemnización, más las costas, todo con cargo a los fondos de la Comisión de Hogares Seguros. No se solicita remedio alguno contra ninguno de los demandados en su carácter privado.
Contestaron los demandados y alegaron que las negocia-ciones para la compraventa de la finca del demandante se hicieron con sujeción a la autoridad concedida al Tesorero de Puerto Rico para emitir bonos hasta la suma de $500,000, *601para dedicar el producto a la compra de terrenos para ser destinados a granjas agrícolas, “y con la condición precisa y expresa de que dichos bonos fueran emitidos y su producto puesto a disposición de la Comisión de Hogares Seguros para tales fines”; que las negociaciones entre el deman-dante y la Comisión quedaron suspendidas por orden admi-nistrativa del Gobernador de Puerto Eieo de fecba 8 de .julio de 1932; que la Comisión en ningún momento prohibió ■al demandante que realizara trabajos en la finca para su ■conservación y cultivo, y que si el demandante se abstuvo de hacer dichos trabajos lo hizo por su cuenta y bajo su responsabilidad, pues él tuvo conocimiento desde julio de 1932 de la orden administrativa del 8 de dicho mes, la que puso fin a las negociaciones para la compraventa de la finca y a virtud de la cual el Tesorero de Puerto Rico suspendió la emisión de bonos que había de producir los fondos nece-sarios para la compra de terrenos para granjas agrícolas; que como consecuencia de la actitud del Tesorero de Puerto Rico, la Comisión de Hogares Seguros y los aquí deman-dados carecen de fondos con que poder atender las obliga-ciones de la compra de la finca del demandante; y niegan que el demandante haya sufrido daño alguno. Y como de-fensas especiales y separadas alegaron:
A. Los hechos alegados en la demanda son insuficientes para deter-minar una causa de acción.
B. Defecto de partes demandadas por no haberse hecho parte a El Pueblo de Puerto Rico; que éste es la parte realmente intere-sada en el caso y no ha prestado su consentimiento para ser demandado.
O. Imposibilidad de cumplir específicamente el contrato, si alguno se hubiere celebrado, por carecer la División de Hogares Seguros de los fondos necesarios para la compra de la finca del deman-dante.
D. Que la acción está prescrita a tenor de las disposiciones del Ar-tículo 9 de la Ley núm. 76 de 13 de abril de 1916, enmendada por la núm. 11 de 18 de abril de 1928, por haberse ejercitado *602la acción más de dos años después del 9 de julio de 1932, fecha en que según alega el demandante quedó perfeccionado el alegado contrato.
E. Que el demandante está impedido de reclamar los daños y per-juicios que alega haber sufrido, a virtud de las disposiciones-del párrafo B del artículo 1 de la Ley núm. 76 de abril 13, 1916, enmendado por la núm. 11 de 18 de abril de 1928, que dispone que no se recobrarán daños y perjuicios que se hubieren ocasionado por El Pueblo de Puerto Rico, con anterioridad a la fecha en que se entable la acción.
La Corte de Distrito de San Juan dictó sentencia deses-timando la demanda e imponiendo las costas al demandante, quien no estando conforme apeló.
 Los seis señalamientos que aparecen en el alegato del apelante se refieren prácticamente a la única cuestión sustancial envuelta en el caso, la que puede resumirse así:
¿Erró la corte inferior al resolver que carecía de juris-dicción, por tratarse de una acción dirigida contra El Pueblo de Puerto Rico y no haber dado éste su consentimiento para, ser demandado?
Antes de considerar y resolver la cuestión así planteada,, debemos considerar como una cuestión previa si El Pueblo' de Puerto Rico era parte necesaria y esencial para el ejer-cicio de la acción interpuesta en el presente caso. El ape-lante dirigió su acción contra la División de Hogares Segurosen el Departamento del Trabajo de Puerto Rico, represen-tada por los Comisionados del Trabajo, de Sanidad y del Interior; y sostiene que El Pueblo de Puerto Rico no es-parte necesaria en la acción. El Pueblo de Puerto Rico no ha sido emplazado, ni ha comparecido voluntariamente en el pleito y no ha estado en ningún momento bajo la juris-dicción de la corte sentenciadora. La inclusión de los Comi-sionados que constituyen la División de Hogares Seguros, como partes demandadas, no convierte al Pueblo de Puerto Rico en parte demandada. Éste debe ser mencionado en la demanda y emplazado en la forma prescrita por el Artículo-*60393 del Código de Enjuiciamiento Civil (ed. 1933), para que la corte pueda adquirir jurisdicción sobre el mismo. Así lo ha sostenido el Tribunal Supremo Federal en Davis v. Gray, 16 Wall 203 (21 L. Ed. 477), diciendo:
“Cuando el Estado está interesado, se le debe hacer parte, si se puede. El que no pueda hacerse es una razón suficiente para que se le omita, y la Corte puede proceder a dictar sentencia contra los funcionarios del Estado en todos respectos como si el Estado fuese parte en el récord. Para decidir quiénes son partes en el pleito, las cortes no mirarán más allá del récord. El hacer parte a un funcio-nario del Estado no hace parte al Estado, aun cuando sus leyes hayan motivado el acto del funcionario y el Estado le respalde como una parte realmente interesada. El Estado puede ser hecho parte solamente redactando la demanda expresamente con ese fin, como cuando se trata de poner a individuos o corporaciones en esa rela-ción con el caso.” (Itálicas nuestras.)
Para sostener su contención de que las acciones sobre cumplimiento específico de contrato y daños y perjuicios por su incumplimiento pueden ser ejercitadas contra los funcionarios que representaron al Estado en la celebración del contrato, sin tomar en consideración el interés que pueda tener el Estado, el apelante ha citado numerosas decisiones del Tribunal Supremo Federal, que consideramos inaplicables a los hechos del caso de autos.
El primer caso en que se debatió esta cuestión fué el de U. S. v. Peters, 5 Cranch 115 (3 L. Ed. 53), en el que se trataba de recobrar el producto de la venta de un barco, que se encontraba en poder del Tesorero del Estado de Pennsylvania. La corte inferior decidió que el demandante tenía derecho a los fondos, pero se negó a expedir orden de ejecución de sentencia contra el Tesorero basándose en que éste tenía los fondos en su poder como propiedad del Estado, y que como el Estado no podía ser sometido a procedimientos judiciales (judicial process) tampoco podía serlo el funcio-nario que tenía los fondos en representación del Estado. La Corte Suprema expidió auto de mandamus para obligar a *604la corte inferior a ejecutar sn sentencia, expresándose así por voz del Jnez Presidente Marshall:
“Al Estado no se le puede hacer parte demandada en una acción incoada por un individuo, pero las Cortes de los Estados Unidos tienen el deber de decidir todos los casos traídos ante ellas por ciuda-danos de un Estado contra ciudadanos de otro Estado distinto, cuando un Estado no es necesariamente parte demandada. En este caso la accióii no fué instituida contra el Estado o su Tesorero, sino contra los albaceas de David Rittenhouse (el Tesorero) para recobrar el producto de un barco confiscado por la Corte de Almirantazgo, cuyo producto se admitió estaba en poder de ellos. Si estos fondos hubiesen sido realmente propiedad de Pennsylvania, no obstante haber sido ilegalmente adquiridos, el descubrimiento de ese hecho hubiese presentado un caso sobre el cual sería innecesario expresar una opinión; pero ciertamente nunca podrá alegarse que la mera sugestión de un título a favor de un Estado, sobre propiedad en posesión de un individuo, debe suspender los procedimientos de la Corte e impedir que ésta investigue la sugestión y examine la validez del título. (Itálicas nuestras.)
En Meigs v. McClung, 9 Cranch, 11 (3 L. Ed. 639), se trataba de recobrar la posesión de terrenos sobre los cuales los Estados Unidos habían construido edificios militares a un costo de $30,000. Los demandados eran los oficiales mili-tares que estaban en posesión del terreno, quienes alegaron que la acción no podía ser sostenida contra ellos porque el terreno estaba ocupado por tropas de Estados Unidos, para beneficio de los Estados Unidos y en obediencia a sus órdenes. La corte inferior desestimó las objeciones de los demandados y decidió que estando el título a favor del demandante éste podía recobrar la propiedad, y que “Si el terreno era pro-piedad privada, los Estados Unidos no podían tener la intención de privar a su dueño de ella sin pagarle por la misma una compensación.” La Corte Suprema confirmó la sentencia, diciendo:
“Esta Corte es unánime y claramente de opinión que la Corte de Circuito no cometió error al instruir al jurado que el título Indio sobre la propiedad en controversia se había extinguido, y que el de-mandante en la corte inferior podía sostener su acción.”
*605En el caso de Osborn v. U. S. Bank, 9 Wheat 738 (6 L. Ed. 204), considerado como el leading case sobre la materia, el Estado de Ohio impuso una contribución a- nna sucursal del banco situada dentro del Estado. Negóse el banco a pagarla y el Auditor del Estado, Osborn, se incautó de $100,000, los que entregó al Tesorero del Estado al enterarse de que la corte había expedido auto de injunction para im-pedir el cobro de tal contribución. El banco dirigió su acción contra el Auditor y el Tesorero. Alegaron éstos que el Estado de Ohio era la parte realmente interesada; que ellos eran funcionarios del Estado, que habían actuado en su carácter oficial y en obediencia a las leyes del Estado y que éste era parte necesaria para el remedio que se solicitaba, o sea la devolución del dinero. Al decidir el caso en favor del banco demandante, la Corte Suprema, por voz del Juez Presidente Marshall, se expresó así:
“Si el Estado de Ohio pudiese haber sido hecho parte demandada, no podría negarse que éste sería un caso fuerte para un injunction. La objeción es que, como la verdadera parte no puede ser traída ante la Corte, la acción no puede ser sostenida contra los agentes de esa parte; y se han citado casos para demostrar que una corte de equidad no dictará sentencia a menos que se incluyan como partes demandadas en lá acción a todos los que tengan un interés sustancial. Esto es ciertamente así cuando está dentro de las facultades del demandante el incluirlos como partes, pero si la persona que es el verdadero principal, la persona que es la verdadera fuente del acto malicioso, en virtud de cuyos poderes y para cuyo beneficio se realizó el acto, estu-viese por encima de la ley y exento de procedimientos judiciales, sería contrario a todos los mejores principios ya establecidos el decir que las leyes no pueden proporcionar contra el agente utilizado para la realización del acto ilegal los mismos remedios que ellas proporcio-narían contra dicho agente si su principal pudiese ser incluido en el pleito....
“. El proceso es sustancialmente, aunque no formalmente, contra el Estado, .. .y el interés directo del Estado en el pleito así entablado es admitido; y si el Banco hubiese tenido el poder de hacerlo parte, quizás no debería dictarse sentencia en el caso hasta que el Estado estuviese ante la Corte. Pero el Banco no tenía ese *606poder, ... y la muy difícil cuestión que debe ser resuelta es si en un caso-de tal naturaleza la Corte puede actuar sobre los agentes em-pleados por el Estado y sobre la propiedad en manos de aquéllos.” (Itálicas nuestras.)
En el caso de United States v. Lee, 106 U. S. 196 (27 L. Ed. 171), se entabló acción para recobrar la posesión de los terrenos dedicados al Cementerio Nacional, en Arlington. La demanda fué dirigida contra los funcionarios del Gro-bierno Federal que estaban en posesión de los terrenos, sin que se hiciera parte demandada a los Estados Unidos. La Corte Suprema, después de revisar todas las decisiones ante-riores, se expresó así:
“Este examen de los casos en esta Corte establece claramente este resultado: que la proposición de que cuando un individuo es deman-dado para recobrar propiedades que él posee como funcionario o agente de los Estados Unidos, su posesión no puede ser atacada cuando se llama la atención de la Corte hacia ese hecho, ha sido desestimada y negada en todos los casos en que ha sido necesario decidir esa cuestión”; ...
El examen que hemos hecho de los casos citados por el apelante revela que en todos ellos se trataba de reivindicar propiedades de las cuales los demandantes habían sido despo-seídos ilegalmente por funcionarios públicos, quienes al ser demandados alegaron como única defensa que ellos habían actuado bajo la autoridad del Estado y que éste era la parte realmente interesada, contra la cual debía ser dirigida la acción. El ratio decidendi en los casos que hemos exami-nado es que cuando el Estado es parte necesaria en una acción sobre reivindicación de propiedad detentada ilegal-mente en su nombre y bajo su autoridad y no da su consen-timiento para que se le demande, la acción puede ser dirigida contra los funcionarios que tienen la posesión física de la propiedad, por ser dichos funcionarios joint tort feasors, transgresores, conjuntamente con el Estado, de los derechos del dueño de la propiedad que se trata de reivindicar.
*607En el caso de autos no se trata de reivindicar una pro-piedad y sí del cumplimiento específico de nn contrato cele-brado con el demandante por funcionarios públicos, actuando ■en su capacidad oficial, como agentes del Estado y a nombre y para beneficio de éste. Las dos acciones que aquí se ejer-citan son por su naturaleza ex contractu. Y esas acciones sólo pueden ser dirigidas contra el Estado, que es la otra parte contratante, y no contra los funcionarios que represen-taron al Estado en la celebración del contrato o que se negaron a cumplir lo estipulado.
En el caso de Cunnigham v. Macon & B. R. R. Co., 109 U. S. 446, 27 L. Ed. 992, se decidió que en aquellos casos en que aparece claramente del récord que el Estado es una parte indispensable para que pueda concederse el remedio solici-tado, la corte debe negarse a asumir jurisdicción. La infe-rencia es, que cuando de la faz del récord aparece que los -demandados no tienen un interés individual en la contro-versia, y que el remedio que contra ellos se pide es solamente •en su capacidad oficial, como representantes del Estado, que es el único que va a ser afectado por la sentencia, la cuestión que entonces surge, de si el pleito no es substancialmente un pleito contra el Estado, es una cuestión jurisdiccional. Véanse: Ex Parte Madrazzo, 32 U. S. 7 Pet. 627, (8 L. Ed. 808); Kentucky v. Dennison, 65 U. S. 66 (16 L. Ed. 717); y New Hampshire v. Louisiana, 108 U. S. 76 (27 L. Ed. 656).
En Hagood v. Southern, 117 U. S. 52 (29 L. Ed. 805), el Estado de South Carolina, que era la parte realmente inte-resada, no fué incluido como demandado. La acción fue ■dirigida contra el Tesorero, el Auditor y otros funcionaras públicos. Al resolver que la acción no podía prosperar, la 'Corte Suprema Federal dijo:
“Estos pleitos están correctamente descritos como acciones para el «cumplimiento específico de un contrato entre los demandantes y el Estado de South Carolina, que son las únicas partes contratantes. Pero en estas demandas el' Estado no ha sido mencionado por su nombre como demandado.;.; y excepto con su consentimiento, no *608puede ser traído ante la Corte, ni obligado a comparecer o a defen-derse. Y sin embargo, él es la parte real en el alegado contrato, cuyo-cumplimiento ba sido ordenado, el que ha sido requerido para cum-plir la sentencia y la única parte por quien ésta puede ser cumplida. Aunque nominalmente no es parte del récord, es la verdadera y única parte interesada, los demandados nominales siendo los funcio-narios y agentes del Estado, quienes no tienen interés personal en la controversia y se defienden solamente como representantes del Estado. Y las cosas que la sentencia ordena sean hechas y cumplidas por ellos, son las mismas cosas que una vez hechas y cumplidas, cons-tituyen el cumplimiento del alegado contrato por el Estado. El Estado es no solamente la parte verdadera en la controversia, sino también la parte contra la cual se solicita el remedio en la acción, y el pleito está, por lo tanto, sustancialmente dentro de la prohibición de la Enmienda Undécima de la Constitución de los Estados Unidos. ’
De la decisión en Ex parte Ayers (123 U. S. 443), 31 L. Ed. 216, copiamos lo que sigue:
"¿Podría preguntarse cuál es el verdadero fundamento de la distinción, en tanto la protección de la Constitución de los Estados Unidos es invocada, entre los derechos contractuales del demandante en tal pleito, y otros derechos personales o sobre propiedad? En estos últimos casos se dice que puede ejercitarse la jurisdicción sobre demandados individuales, no obstante el carácter oficial de sus actos, mientras que en los casos de la primera descripción se niega la juris-dicción.
"La distinción, sin embargo, es obvia. Los actos que según se alega en la demanda amenazan realizar los demandados, s.on viola-ciones del supuesto contrato entre el Estado de Virginia y los deman-dantes, solamente en cuanto son considerados como actos del Estado de Virginia. Los demandados, como individuos, no siendo partes en el contrato, no son capaces en derecho de cometer una violación del mismo. No existe remedio para la violación de un contrato, .... excepto sobre el contrato mismo, y entre aquéllos que de acuerdo con la ley son partes contratantes. Pero cuando el contrato es entre un individuo y el Estado, no procede acción alguna contra el Estado, y cualquiera acción basada en el contrato, contra demandados que son funcionarios del Estado, el objeto de la cual sea el cumpli-miento específico del contrato, obligando a los demandados a haeer aquellas cosas que una vez hechas constituirían el cumplimiento por parte del Estado, o prohibiéndoles hacer aquellas cosas que si fueran *609beebas serían meras infracciones del contrato por el Estado, es en substancia una acción contra el Estado mismo, e igualmente dentro de la prohibición constitucional.” Véanse: Louisiana v. Jumel, (107 U. S. 711) 27 L. Ed. 448, 468, y Pennoyer v. McConnaughy, (140 U. S. 1) 35 L. Ed. 363.
De acuerdo con la jurisprudencia citada, tanto la acción sobre cumplimiento específico del contrato como la de daños y perjuicios por su incumplimiento, son acciones ex contractu que deben ser dirigidas contra la otra parte contratante, El Pueblo de Puerto Pico. Si los tres Comisionados aquí de-mandados en su carácter oficial, no son partes en el contrato y han actuado como meros agentes o mandatarios del Estado, en ese caso la demanda no aduce hechos suficientes para constituir una causa de acción contra ninguno de los tres Comisionados individualmente, ni contra los tres conjunta-mente como constituyentes de la División de Hogares Se-guros del Departamento del Trabajo de Puerto Rico.
Alega el apelante que la División de Hogares Seguros ha sido convertida por la ley en una corporación o en una quasi corporación y no puede, por lo tanto, evadir la responsabilidad de cumplir específicamente sus contratos y la de pagar daños y perjuicios por su incumplimiento. Veamos, pues, si la División de Hogares Seguros del Departamento del Trabajo ha sido investida por la Asamblea Legislativa de Puerto Rico de aquellos poderes y facultades que en derecho tendrían el efecto legal de convertirla en una corporación o quasi corporación.
. En el caso de Gross v. Kentucky Board of Managers, 49 S. W. 458 (105 Ky. 840), citado por el apelante, el Estado de Kentucky aprobó una ley para que dicho Estado exhibiese sus productos en la Exposición de Chicago y asignó $100,000 para los gastos de la exhibición. La ley creó una comisión denominada “Board of Managers,” para que cumpliese lo dispuesto en el estatuto, con facultades para nombrar agentes y empleados. La Comisión, aun cuando no estaba autorizada para ello, retiró de una vez la suma total asignada. La *610Legislatura pasó entonces una Eesolución avisando al público que el Estado no asumiría el pago de ninguna obligación que pudiese quedar insoluta después de haberse agotado la asignación ya hecha. El demandante Gross demandó a la •Junta para recobrar daños y perjuicios por el incumplimiento de un contrato. La Junta excepcionó la demanda, alegando que la Comisión era un mero agente del Estado, y ño podía ser demandada. Al revocar la sentencia por la que se sos-tuvo dicha excepción, la Corte Suprema de Kentucky se expresó así:
“Es regla bien sentada la de que el Estado no puede ser deman-dado, y que la misma protección se concede a los funcionarios del Estado. Pero la regla no es aplicable a una corporación creada por él'Estado para ciertos fines públicos. ... La cuestión que se presenta es si la parte apelada fué investida por la legislatura con el carácter de una corporación o quasi corporación. No es necesario que la cosa creada por la legislatura sea denominada por ésta ‘una corporación.’ Su carácter depende de las facultades que le hayan sido conferidas, y no del nombre que la legislatura le haya dado. . . . En el presente caso la legislatura, por la resolución conjunta antes mencionada, declaró expresamente que el Estado no asumiría ninguna de las-deudas de la Comisión. Si el Estado no era el deudor, debe haberse contemplado que existía una entidad sobre la cual descansaría la obligación de estos contratos. . . . Pero no puede presumirse que la intención fuera la de que las personas que contrataban con esta Junta no tuvieran a nadie a quien poder exigir el cumplimiento de sus justas reclamaciones. Los Comisionados no eran responsables personalmente de sus obligaciones; el Estado declaró expresamente' que no sería responsable; y la única conclusión razonable es que la intención fué que la Junta de Administradores, a la cual se confiaron $100,000 para cumplir los fines de la Ley fuera, hasta el límite de los fondos puestos én sus manos, por lo menos una quasi corpora-ción; y como el poder de celebrar contratos le ha sido expresamente conferido, la fácultad de demandar o ser. demandada sobre dichos contratos fué necesariamente otorgada a dicha Comisión, porque-los contratos eran obligaciones de la Comisión, y no obligaciones, del Estado. ... La Comisión era una ‘agencia del Estado,’ pero estaba investida además de facultades corporativas, y en su capacidad,corr porativa puede ser demandada por sus actos corporativos lo mismo *611que cualquiera otra corporación. ... La Comisión no fué creada para realizar una función gubernamental. La construcción de un pabellón y la explotación de un restaurante eran asuntos de negocios, con respecto a los cuales esta Junta fué colocada en el mismo plano que otros dedicados a empresas similares. Al enviarla a otro estado distante a realizar tales negocios, y al absolver al Estado de toda responsabilidad, debe presumirse que la intención de la legislatura fué que los fondos en manos de la Comisión quedarían afectados al pago de sus obligaciones.”
Examinaremos ahora las leyes creadoras de la Comisión de Hogares Seguros y de la División de Hogares Seguros en el Departamento del Trabajo de Puerto Bieo, para que podamos determinar si el efecto legal de sus disposiciones fué el de crear una corporación o quasi corporación facultada para demandar y ser demandada para el cumplimiento espe-cífico de sus obligaciones.
La Ley núm. 53 de 11 de julio de 1921, leyes de ese año, página 387, enmendada por la núm. 60 de 1928, por su ar-tículo 1 autorizaba al Comisionado del Interior para adquirir por compra, con fondos de la Comisión de Hogares Seguros, aquellos terrenos que fueran seleccionados por él como pro-pios para la formación de granjas agrícolas, y los que fueran seleccionados por él y por el Comisionado de Sanidad como propios para la creación de barriadas obreras. El artículo 2 disponía que la Comisión de Hogares Seguros se compon-dría del Comisionado del Interior, Presidente ex oficio, el Tesorero, el Comisionado de Sanidad, el Comisionado de Agricultura y Trabajo y tres personas designadas por el Gobernador; y que dicha Comisión tendría facultad para adoptar reglas y reglamentos para el arrendamiento, admi-nistración y venta de las casas que habían de ser construidas. Disponía el artículo 3 de dicha ley que todos los fondos pro-cedentes de emisiones de bonos, alquileres u otros ingresos de las casas serán administrados por El Ptieblo de Puerto Rico y constituirán un fondo especial en la Tesorería de Puerto Rico. Ese fondo fué asignado para ser invertido por *612el Comisionado del Interior, con la aprobación de la Comisión de Hogares Seguros, en el pago de construcción de casas,. compra de terrenos y otros gastos necesarios para la cons-trucción de un barrio obrero o venta de granjas agrícolas. La Comisión fué facultada para distribuir los fondos así asignados, de acuerdo con las necesidades de cada pueblo o zona; y para fijar el canon de arrendamiento y el precio de venta de casas y solares (artículo 4). El Artículo 5 autori-zaba al Comisionado del Interior, de acuerdo con la Comisión de Hogares Seguros, para arrendar y vender granjas y so-lares a los trabajadores. El artículo 6 facultaba al Comi-sionado del Interior para cambiar o permutar terrenos per-tenecientes al Pueblo de Puerto Rico por otros más apro-piados para la construcción de barriadas obreras y granjas-agrícolas y para vender terrenos públicos y con el producto de la venta adquirir otros para los indicados fines, y disponía: “y al efecto se autoriza al Comisionado del Interior para que efectúe las ventas, compras, cambios o permutas que a su juicio fueren convenientes y necesarios, con la condición de que los terrenos que se adquieran de este modo y forma serán dedicados exclusivamente a cumplir los fines de esta Ley.” El artículo 7 autorizaba al Comisionado del Interior y a la Comisión de Hogares Seguros para determinar el área de los solares que habrían de arrendarse, con derecho de propiedad, para vivienda o para vivienda y labranza. Los artículos 8 a 17, ambos inclusive, se refieren exclusiva-mente al procedimiento a que deberán ajustarse el Comisio-nado del Interior y la Comisión para el arrendamiento y venta de solares y granjas, transferencia y anulación de con-tratos, reversión de terrenos al Pueblo de Puerto Rico por falta de pago, etc. Las demás disposiciones de la citada Ley no son pertinentes a la cuestión que hemos de resolver en el presente caso.
En diciembre 14, 1931, la Asamblea Legislativa de Puerto-Rico aprobó la Ley núm. 4 (Leyes de 1931, Sesión Extraor-*613diñaría, pág. 147) por la cual se autorizó al Tesorero de Puerto Pico para emitir bonos de El Pueblo de Puerto Rico hasta la suma de $500,000 y se disponía que el producto de ■dichos bonos “será invertido por la Comisión de Hogares Seguros en la adquisición de terrenos y destinado a granjas agrícolas bajo las disposiciones de la Ley de Hogares Se-guros.” Para el pago del principal e intereses de dichos bonos, quedó empeñada la buena fe del Pueblo de Puerto Rico. Los bonos al ser emitidos constituían una obligación legal e ineludible del Pueblo de Puerto Rico hasta que fueran amortizados. La sección 6 disponía que “el producto de la venta de los bonos se depositará con un depositario autori-zado del Gobierno de Puerto Rico, con sujeción a las condi-ciones que prescribiere el Gobernador de Puerto Rico.”
En 15 de mayo de 1933, la Asamblea Legislativa de Puerto Rico aprobó la Resolución Conjunta núm. 47, en cuyo preám-bulo se hizo constar que era deseable tanto desde el punto ■de vista de una buena administración, como de la economía, que algunas de las comisiones existentes dentro del Gobierno Insular fueran abolidas y sus funciones transferidas al De-partamento con el cual estuvieren relacionadas por la natu-raleza de su trabajo; y que la obra de engrandecimiento social y humano que realisaba la Comisión de Hogares Se-guros debe continuarse por el Gobierno de Puerto Rico. Y ■de acuerdo con dicho preámbulo se dispuso:
1. Crear la División de Hogares Seguros en el Departamento del Trabajo, la que ejercerá todas las funciones, poderes y deberes que venía ejerciendo la Comisión de Hogares Seguros a virtud de la Ley núm. 53, supra, quedando dicha Comisión abolida.
'2. Autorizar a los Comisionados del Trabajo, del Interior y de Sanidad para adquirir por compra con fondos de la Comisión de Hogares Seguros, terrenos para granjas agrícolas y barriadas obreras.
'3. Transferir a la División así creada todos los fondos, personal, documentos, archivos, organismos y dependencias administra-tivas que pertenecieren a la extinta Comisión de Hogares Seguros.
4. Disolver la Comisión de Hogares Seguros.
*614Somos de opinión que la intención legislativa al aprobar la Ley núm. 53, supra, fué la de organizar la Comisión de Hogares Seguros como una agencia administrativa o cuerpo consultivo del Gobierno para la ejecución y desarrollo del plan que tenía por objeto la formación de granjas agrícolas y la construcción de barriadas obreras. Las facultades de seleccionar y de adquirir por compra terrenos propios para dichas granjas .y barriadas y para cambiar o permutar te-rrenos públicos por otros propios para los fines de la ley, fueron conferidas al Comisionado del Interior y no a la Comi-sión de Hogares Seguros. Los fondos destinados a cumplir los propósitos de la Ley eran administrados por El Pueblo de Puerto Rico y quedaban bajo la custodia del Tesorero Insular, con el carácter de fondo especial. La facultad de invertir esos fondos se confería al Comisionado del Interior; y a la Comisión solamente se le confirió la facultad de apro-bar o desaprobar las inversiones propuestas por el Comisio-nado. No tenía la Comisión de Hogares Seguros la libertad de acción y la plenitud de facultades necesarias para que podamos sostener que aun cuando no se llamó expresamente “corporación” se le invistió de los atributos inherentes a una entidad corporativa.
Si aceptáramos que la Ley núm. 53 invistió a la Comisión de Hogares Seguros de los atributos de una corporación, esa aceptación en nada ayudaría al' apelante. En la fecha en que se radicó la demanda dicha Comisión había dejado de existir y sus funciones habían sido transferidas a una Divi-sión del Departamento del Trabajo, que es uno de los depar-tamentos ejecutivos del Gobierno Insular y una agencia del Pueblo de Puerto Rico. La intención del legislador fué clara-mente expresada al decir “esta obra de engrandecimiento social y humano debe continuarse por el Gobierno de Puerto Rico,” y al disponer en la Ley Orgánica del Departamento del Trabajo que todo el personal y aquellos organismos y dependencias administrativas de la Comisión de Hogares *615Seguros se adscribieran a dicho Departamento, con todo el servicio que prestaba dicha Comisión.
Tanto la División de Hogares Seguros del Departamento del Trabajo, como cada uno de los tres funcionarios ejecu-tivos aquí' demandados, son meros agentes del Pueblo de Puerto Pico, y actúan a nombre y en beneficio de éste y bajo su autoridad para ejercitar una función puramente guber-namental y no para llevar a cabo un negocio como en el caso de Gross v. Kentucky Board of Managers, supra.
Convenimos con la corte inferior en que las acciones que se ejercitan en este caso debieron ser dirigidas contra El Pueblo de Puerto Rico y no contra sus agentes. Y no ha-biendo sido emplazado El Pueblo de Puerto Rico, creemos improcedente considerar la cuestión de si éste ha dado o no su consentimiento para ser demandado en acciones de daños y perjuicios por incumplimiento de contratos celebrados por sus agentes.

La sentencia apelada- debe ser confirmada.

El Juez Asociado Señor De Jesús no intervino.